UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) Form 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33694 CHINA DIRECT, INC. (Exact name of registrant as specified in its charter) Florida 13-3876100 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, Florida 33441 (Address of principal executive offices) (Zip Code) 954-363-7333 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [√] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [√] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [] No [√] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 23,477,142shares of common stock are issued and outstanding as of November 13, 2008. Index TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 51 Item 4T Controls and Procedures. 51 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 52 Item 1A. Risk Factors. 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 52 Item 3. Defaults Upon Senior Securities. 54 Item 4. Submission of Matters to a Vote of Security Holders. 54 Item 5. Other Information. 54 Item 6. Exhibits. 56 Index INDEX OF CERTAIN DEFINED TERMS USED IN THIS REPORT We operate our company in two primary divisions. Our Management Services division acquires controlling interests of Chinese business entities which we consolidate as either our wholly or majority owned subsidiaries. Our Advisory Services division provides consulting services to Chinese entities seeking access to the U.S. capital markets. The following list reflects our primary business entities. When used in this report the terms: · "China Direct", "we", "us" or "our" refers to China Direct, Inc., a Florida corporation, and our subsidiaries, Management Services Division · “CDI China”, refers to CDI China, Inc., a Florida corporation and a wholly owned subsidiary of China Direct, Magnesium Segment · “Chang Magnesium”, refers to Taiyuan Changxin Magnesium Co., Ltd., a Chinese limited liability company and a 51% majority owned subsidiary of CDI China, · “Chang Trading”, refers to Taiyuan Changxin YiWei Trading Co., Ltd., a Chinese limited liability company and a wholly owned subsidiary of Chang Magnesium, · “Excel Rise”, refers to Excel Rise Technology Co., Ltd., a Brunei company and a wholly owned subsidiary of Chang Magnesium, · “CDI Magnesium”, refers to CDI Magnesium Co., Ltd., a Brunei company and a 51% majority owned subsidiary of Capital One Resource, · “Asia Magnesium”, refers to Asia Magnesium Corporation Ltd., a Hong Kong limited liability company and a wholly owned subsidiary of Capital One Resource · “Golden Magnesium”, refers to Shanxi Gu County Golden Magnesium Co., Ltd., a Chinese limited liability company, formerly referred to by us in filings and press releases as “Jinwei Magnesium”, and a 52% majority owned subsidiary of Asia Magnesium, · “Pan Asia Magnesium”, refers to Pan Asia Magnesium Co., Ltd., a Chinese limited liability company and a 51% majority owned subsidiary of CDI China, · “Baotou Changxin Magnesium”, refers to Baotou Changxin Magnesium Co., Ltd., a Chinese limited liability company and a 51% majority owned subsidiary of CDI China, Basic Materials Segment · “Lang Chemical”, refers to Shanghai Lang Chemical Co., Ltd. a Chinese limited liability company and a 51% majority owned subsidiary of CDI China, · “CDI Jingkun Zinc”, refers to CDI Jingkun Zinc Industry Co., Ltd., a Chinese limited liability company and a 95% majority owned subsidiary of CDI Shanghai Management, · “CDI Jixiang Metal”, refers to CDI Jixiang Metal Co., Ltd., a Chinese limited liability company and a wholly owned subsidiary of CDI China, · “CDI Beijing” refers to CDI (Beijing) International Trading Co., Ltd., a Chinese limited liability company and a 51% majority owned subsidiary of CDI Shanghai Management, · “CDI Metal Recycling”, refers to Shanghai CDI Metal Recycling Co., Ltd., a Chinese limited liability company and an 83% majority owned subsidiary of CDI Shanghai Management. Advisory Services Division Consulting Segment · “China Direct Investments”, refers to China Direct Investments, Inc., a Florida corporation and a wholly owned subsidiary of China Direct, · “CDI Shanghai Management”, refers to CDI Shanghai Management Co., Ltd., a Chinese limited liability company and a wholly owned subsidiary of CDI China, · “Capital One Resource”, refers to Capital One Resource Co., Ltd., a Brunei company and a wholly owned subsidiary of CDI Shanghai Management, - 1 - Index PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. CHINA DIRECT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, 2008 2007 ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ 19,636,862 $ 19,024,604 Investment in marketable securities available for sale 8,559,219 7,820,500 Investment in marketable securities available for sale-related party 209,351 1,315,488 Accounts receivable, net of allowance 17,535,988 10,529,316 Accounts receivable-related parties 750,419 2,283,600 Inventories 15,416,872 5,270,388 Prepaid expenses and other current assets 21,301,463 13,951,918 Prepaid expenses-related parties 9,420,705 4,150,943 Loans receivable-related parties 1,525,114 - Due from related parties 14,588 1,287,877 Subsidiaries held for sale 7,180,439 3,604,849 Total current assets 101,551,020 69,239,483 Restricted cash 1,420 646,970 Property, plant and equipment, net of accumulated depreciation of $1,792,566 and $509,247 at September 30, 2008 and December 31, 2007, respectively 28,618,127 17,413,489 Prepaid expenses and other assets 229,058 433,075 Property use rights, net 583,918 553,304 Total assets $ 130,983,543 $ 88,286,321 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Loans payable-short term $ 1,159,721 $ 1,909,781 Accounts payable and accrued expenses 9,986,741 9,524,411 Accounts payable-related parties 3,285,754 964,114 Notes payable-related party - 410,167 Accrued dividends payable 20,235 - Advances from customers 6,848,069 6,891,788 Other payables 3,945,819 3,090,790 Income taxes payable 757,125 304,977 Due to related parties 734,996 3,137,233 Subsidiaries held for sale 6,668,981 2,303,405 Total current liabilities 33,407,441 28,536,666 Loans payable-long term 198,392 166,573 Minority interest 27,977,974 16,957,503 Stockholders' Equity: Preferred Stock: $.0001 par value, stated value $1,000 per share; 10,000,000 authorized, 1,006 shares and 0 shares issued and outstanding at September 30, 2008 and December 31, 2007, respectively 1,006,250 - Common Stock: $.0001 par value, 1,000,000,000 authorized, 23,545,236 and 20,982,010 issued and outstanding at September 30, 2008 and December 31, 2007, respectively 2,355 2,098 Additional paid-in capital 51,542,323 30,257,644 Deferred compensation (22,000 ) (55,000 ) Accumulated comprehensive income (loss) (7,166,802 ) 54,688 Retained earnings 24,037,610 12,366,149 Total stockholders’ equity 69,399,736 42,625,579 Total liabilities and stockholders’ equity $ 130,983,543 $ 88,286,321 See notes to unaudited consolidated financial statements - 2 - Index CHINA DIRECT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, 2008 2007 2008 2007 Revenues $ 62,297,299 $ 43,013,630 $ 196,956,852 $ 111,298,794 Revenues-related parties 1,065,720 580,777 3,144,366 1,460,777 Total revenues 63,363,019 43,594,407 200,101,218 112,759,571 Cost of revenues 52,772,513 39,009,589 166,080,439 101,426,722 Gross profit 10,590,506 4,584,818 34,020,779 11,332,849 Operating expenses: Selling, general, and administrative 3,168,049 1,031,238 7,265,630 2,351,485 Operatingincome 7,422,457 3,553,580 26,755,149 8,981,364 Other income (expense): Other income 126,635 9,723 423,127 382,981 Interest income 93,782 44,847 333,659 118,086 Realized gain (loss) on sale of marketable securities - 494,605 (35,705 ) 700,841 Realized loss on sale of marketable securities-related party (2,400 ) (9,871 ) (2,400 ) (41,885 ) Total other income 218,017 539,304 718,681 1,160,023 Income from continuing operations before income taxes 7,640,474 4,092,884 27,473,830 10,141,387 Income tax benefit (expense) 567,272 (173,737 ) (473,152 ) (903,488 ) Income from continuing operations before minority interest 8,207,746 3,919,147 27,000,678 9,237,899 Minority interest (2,303,585 ) (1,030,591 ) (8,902,123 ) (2,236,598 ) Income from continuing operations 5,904,161 2,888,556 18,098,555 7,001,301 Income (loss) from discontinued operation, net of tax (18,738 ) 92,021 54,619 117,887 Net income 5,885,423 2,980,577 18,153,174 7,119,188 Deduct dividends on Series A Preferred Stock: Preferred stock dividend (20,235 ) - (1,209,702 ) - Relative fair value of detachable warrants issued - - (2,765,946 ) - Preferred stock beneficial conversion feature - - (2,451,446 ) - Income applicable to common stockholders $ 5,865,188 $ 2,980,577 $ 11,726,080 $ 7,119,188 Basic and diluted income per common share after deduction in the first quarter of 2008, of noncash deemed dividends attributable to Series A Preferred Stock as described in Notes 3 & 11 of the Notes to the unaudited consolidated financial statements: Basic $ 0.25 $ 0.18 $ 0.52 $ 0.49 Diluted $ 0.23 $ 0.16 $ 0.48 $ 0.44 Basic weighted average common shares outstanding 23,522,179 16,339,868 22,403,054 14,431,869 Diluted weighted average common shares outstanding 25,661,353 18,241,143 24,687,015 16,106,921 See notes to unaudited consolidated financial statements - 3 - Index CHINA DIRECT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Net income $ 18,153,174 $ 7,119,188 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation 1,283,319 112,216 Bad debt recovery - (102,005 ) Stock based compensation 1,672,263 576,557 Realized loss (gain) on investment in marketable securities 35,705 (700,841 ) Realized loss on investment in marketable securities-related party 2,400 41,885 Fair value of securities received for services (10,300,138 ) (4,362,275 ) Minority interest 11,020,471 1,745,197 Changes in operating assets and liabilities: Prepaid expenses and other current assets (5,609,520 ) (9,082,939 ) Prepaid expenses-related parties (5,269,762 ) (1,423,766 ) Inventories (10,146,484 ) 2,079,260 Accounts receivable (7,932,422 ) (7,018,584 ) Accounts receivable-related parties 1,533,181 (140,777 ) Accounts payable and accrued expenses 1,054,337 2,826,854 Accounts payable-related party 2,321,640 2,232,636 Advances from customers (43,719 ) 1,275,847 Other payables 855,029 (106,994 ) Deferred income taxes - (72,346 ) Income taxes payable 452,148 (448,164 ) Net cash used in continuing activities (918,378 ) (5,449,051 ) Net cash provided by (used in) discontinued operations 735,367 (765,495 ) Net cash used in operating activities (183,011 ) (6,214,546 ) Cash flows from investing activities: Cash acquired from acquisitions - 2,229,742 Decrease (increase) in notes receivable 937,843 (71,581 ) Increase in loans receivable (1,531,138 ) - Increase in loans receivable-related parties (1,525,114 ) - Proceeds from the sale of marketable securities available for sale 432,395 1,887,735 Purchases of property, plant and equipment (11,243,330 ) (1,411,740 ) Net cash (used in) provided by investing activities (12,929,344 ) 2,634,156 Cash flows from financing activities: Decrease (increase) in restricted cash 645,550 (160,634 ) Proceeds from loans payable 2,147,997 1,558,528 Payment of loans payable (2,866,238 ) (22,793 ) Payment of notes payable (592,007 ) - Payment of notes payable-related party (410,167 ) - Payment of advances from executive officers - (140,893 ) Due from related parties 1,273,289 369,900 Due to related parties (2,402,237 ) Gross proceeds from sale of preferred stock 12,950,000 - Proceeds from exercise of warrants/options 2,982,376 14,908,028 Cash payment for stock split/forward and stock buy-back (41,438 ) Cash dividend payment to preferred stock holders (141,530 ) Offering expenses (1,504,345 ) - Net cash provided by financing activities 12,041,250 16,512,136 EFFECT OF EXCHANGE RATE ON CASH 1,683,363 235,355 Net increase in cash 612,258 13,167,101 Cash, beginning of year 19,024,604 3,030,345 Cash, end of period $ 19,636,862 $ 16,197,446 Supplemental disclosures of cash flow information: Cash paid for taxes $ 250,059 $ 626,995 Cash paid for interest $ 187,188 $ 5,936 Dividend payment in stock to preferred stock shareholders $ 1,047,937 $ - Non-cash preferred stock deemed dividend $ 5,217,392 $ - See notes to unaudited consolidated financial statements - 4 - Index CHINA DIRECT, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS Business and Organization China Direct, Inc., a Florida corporation and its subsidiaries are referred to in this report as the “Company”, “we”, “us”, “our”, or “China Direct”. We are a management and advisory services organization, which owns and consults with business entities operating in the People’s Republic of China (“PRC”). China Direct operates in two primary divisions: (i) Management Services and (ii) Advisory Services. Our Management Services division acquires controlling interests of Chinese business entities which we consolidate as either our wholly or majority owned subsidiaries. Through this ownership control, we provide management advice as well as investment capital. We refer to these subsidiaries as our portfolio companies. Our Advisory Services division provides consulting services to Chinese entities seeking access to the U.S. capital markets. We currently have service contracts with various clients who conduct business within China or seek to conduct business in China. We refer to these companies as client companies. Our primary, but not exclusive, method of acquiring a portfolio company in the PRC is to create a foreign invested entity (“FIE”), or a joint venture entity (“JV”). Generally, to create a FIE or a JV, an application is made to the local PRC government to increase the registered capital of a Chinese domestic company.
